DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/22 has been entered. 
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 1, the prior art of Ghirlanda teaches of a single-piece tray for hydroponic cultivation that comprises a hollow, hermetically sealed inner space within the tray.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Ghirlanda (US Pub. 2020/0045900 A1).
Regarding claim 1, Brusatore discloses a tray for growing agricultural products (Fig. 6, trays 80) for vertical farms, comprising a rigid, integrated, single-block recessed structure (Fig. 6, each tray is a single, complete integral unit that is recessed having the base lower than the top edge of the side walls) having a base and a containment edge that encloses the base on all perimeter sides of the base (Fig. 6, containment edge of tray 80 extends around the perimeter of the base).
However, Brusatore does not disclose as taught by Ghirlanda, the base and the containment edge forming a hollow body defining an inner empty space, the inner empty space being hermetically sealed towards the environment outside the tray (Pg. 3, [0047]: “The single-piece floating tray 100 according to the present disclosure will be preferably made using a process for blow-moulding non-toxic plastic suitable for coming into direct contact with food, such as HDPE, PP, LDPE, etc. By using the blow-moulding technique it is possible to obtain, at a lower cost compared to alternative techniques (such as rotational moulding), a single-piece body in the form of a closed tank or closed casing which is internally hollow and has a broad outer surface. In fact, the single-piece floating tray 100 thus obtained is an internally hollow body, namely only air is present inside it. Advantageously, with the blow-moulding technique it is also possible to obtain walls of the single-piece tray which have a thickness of between about 1 mm and about 4 mm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Brusatore to be hermetically sealed as taught by Ghirlanda for improved insulation.
Regarding claim 2, Brusatore as modified by Ghirlanda discloses the claimed invention in addition to as taught by Brusatore, the tray, characterized in that it is made of plastic material (Pg. 2, [0034], line 1: “Plant trays 80 are preferably molded plastic trays”).
Regarding claim 3, Brusatore as modified by Ghirlanda discloses the claimed invention except for the tray, characterized in that it can be made of thermoplastic and thermosetting polymers and elastomers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the trays out of plastic because that material might be optimal for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 4, Brusatore as modified by Ghirlanda discloses the claimed invention except for the tray characterized in that it can be made of synthetic material or biological material or composite material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the trays out of synthetic, biological, or composite material because that material might be optimal for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 5, Brusatore as modified by Ghirlanda discloses the claimed invention in addition to as taught by Brusatore, the tray characterized in that it comprises a plurality of channels made in the base and configured to allow the flow and drainage of water and nutrients for the agricultural products (Pg. 2, [0034], lines 4-8: “The pattern of channels 84, 86 in the upper inner surface of the trays 80 causes the nutrient solution to be equally distributed throughout the tray until it flows out the drainage holes 88 at the end of tray 80 opposite from the outlets 74”).
Regarding claim 6, Brusatore as modified by Ghirlanda discloses the claimed invention in addition to as taught by Brusatore, the tray, characterized in that it comprises means adapted to stack two or more trays directly on top of each other (Fig. 6, frame 46 supports the trays such that they can be stacked on top of one another. The limitation of “stacked directly on top of each other” could also be interpreted to mean situated above but not necessarily in direct contact with).
Regarding claim 9, Brusatore as modified by Ghirlanda discloses the claimed invention in addition to as taught by Brusatore, the tray, characterized in that it comprises supports for the agricultural products (Fig. 12, pots 85).
Regarding claim 14, Brusatore as modified by Ghirlanda discloses the claimed invention except for the tray is made of polyethylene. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the trays out of polyethylene instead of generic plastic because polyethylene might be the optimal material for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Ghirlanda (US Pub. 2020/0045900 A1), and further in view of Harris (US Pub. 2014/0283448 A1).
Regarding claim 7, Brusatore as modified by Ghirlanda discloses the claimed invention except for as taught by Harris, the tray, characterized in that it comprises means adapted to laterally join two or more trays (Fig. 4, c-shaped channel 36 connects receptacles 12 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore as modified by Ghirlanda to include the connecting means of Harris. In the case the multiple trays are placed next to each other, the connecting means would provide shifting.
Regarding claim 8, Brusatore as modified by Ghirlanda discloses the claimed invention except for as taught by Harris, the tray, characterized in that it is obtained through extrusion or injection moulding (Pg. 3, [0056], lines 1-3: “It should be noted that each receptacle 12, 14, 16, 18 is a monolithic, self-sustaining body formed by injection or blow moulding of plastic”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore as modified by Ghirlanda to be constructed using injection molding as taught by Harris as it is a cheap and effective method for molding of plastics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Ghirlanda (US Pub. 2020/0045900 A1), and further in view of Armstrong (US Pub. 2017/0035010 A1).
Regarding claim 10, Brusatore as modified by Ghirlanda discloses the claimed invention except for as taught by Armstrong, the tray, characterized in that it comprises sensors adapted to detect environmental parameters and parameters regarding the contents of the tray (Pg. 1, [0008], lines 4-9: “a plurality of water level sensors are situated along each rater trough which, in turn, are coupled to the water circulation system to allow water to be added to or removed from selected portions of the water trough in order to ensure a proper water level throughout the system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore as modified by Ghirlanda to contain the water measuring sensor of Armstrong to enable monitoring of the water content of the tray.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Ghirlanda (US Pub. 2020/0045900 A1), and further in view of Bailey (US Pub. 2019/0090434 A1).
Regarding claim 11, Brusatore discloses the claimed invention except for as taught by Bailey, the tray, characterized in that it comprises means adapted to heat or cool the contents of the tray (Abstract, lines 6-12: “a cooling medium is present in a space between an outer wall of the plant growth vessel and a containment wall of the outer vessel, and the cooling medium is in thermal communication with the growing medium through the outer wall, and the plant includes a set of roots and the set of roots are isolated from the cooling medium”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore as modified by Ghirlanda to contain the cooling means of Bailey in the case that the plants being grown are temperature sensitive and require cool conditions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Ghirlanda (US Pub. 2020/0045900 A1), and further in view of Becze (US Pub. 2013/0319250 A1).
Regarding claim 12, Brusatore as modified by Ghirlanda discloses the claimed invention except for as taught by Becze, the tray, characterized in that it comprises one or more load cells able to detect the weight of the product contained in the tray (Pg. 4, [0033], lines 14-16: “and a method of controlling operation of a water recovery device incorporating a plurality of control inputs including various sensors, weigh scales, and flow meters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore as modified by Ghirlanda to contain the scale of Becze to allow for monitoring of the weight of the plants.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Ghirlanda (US Pub. 2020/0045900 A1), and further in view of de Monbrison (US Pub. 4,493,163) and Vanderveken (US Pub. 2015/0289460 A1).
Regarding claim 13, Brusatore discloses the claimed invention except for as taught by de Monbrison, the tray comprises sensors adapted to detect environmental parameters and parameters regarding the contents of the tray (Col. 3, lines 35-36: “A thermostat is fixed on each tray to control the temperature”), means adapted to heat or cool the contents of the tray, the heating or cooling means and the load cells are housed inside the hermetically sealed inner empty space defined by the body of the tray (Col. 3, lines 18-25: “There are two possible alternatives to the constitution of the trays. According to a first embodiment (FIG. 3), two plates made of PVC or treated painted metal, are 20 bonded together at their ends, and between them is fixed a system of electrical elements (4) and in particular a heating film such as that commercialized under the trade name Calfilm by the company Semme, to heat the upper part of the trays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Brusatore as modified by Ghirlanda to contain the heating means of de Monbrison to provide the optimal growing conditions for plants.
Brusatore does not disclose as taught by Vanderveken, one or more load cells able to detect the weight of the product contained in the tray (Abstract, lines 1-9: “Embodiments of the disclosed technology are directed to methods, systems, and/or apparatuses for monitoring and maintaining hydration levels in plants. The technology employs a base onto which a plant is placed. The base may have a built-in scale, as well as a spout for dispensing water. The spout may be coupled to a water supply via a pump. The scale may be coupled to a processor used to weigh the plant, detect fluctuations in weight, and/or to initiate/cease dispensing of water to the plant based on detected parameters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Brusatore as modified by Ghirlanda to contain the scale of Vanderveken to monitor the supply of water to the plants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649